Citation Nr: 1230519	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  03-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for degenerative disc disease of the lumbar spine, in excess of 10 percent.  

2.  Entitlement to an initial compensable disability rating for right lower extremity radiculopathy, L5-S1, prior to February 3, 2005, in excess of 10 percent from February 3, 2005 to December 18, 2009, and in excess of 20 percent from December 18, 2009.

3.  Entitlement to an initial compensable disability rating for left lower extremity radiculopathy, L5-S1, prior to February 3, 2005, in excess of 10 percent from February 3, 2005 to December 18, 2009, and in excess of 20 percent from December 18, 2009.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973; from November 1977 to June 1989; and from May 1994 to September 1999. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2001 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Procedural history 

In the October 2001 rating decision which forms the basis for this appeal, the Veteran was granted service connection for degenerative joint an disc disease, lumbar spine, with radiculopathy; a 10 percent rating was assigned.  The Veteran disagreed with the assigned disability rating and perfected his appeal by filing a timely substantive appeal [VA Form 9] in March 2003. 

In a July 2006 decision, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for the service-connected lumbar spine disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In May 2008, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated May 30, 2008 granted the motion, vacated the Board's July 2006 decision, and remanded the case to the Board. 

In order to comply with the terms of the Joint Motion and the October 2007 Order of the Court, the Board remanded the case in June 2009 for additional development.  

In an April 2010 rating decision, the RO assigned, separate rating for right and left lower extremity radiculopathy, L5-S1, 10 percent evaluations for each effective February 3, 2005, and separate 20 percent evaluations effective December 18, 2009.  The Board notes that the initial grant of service connection for the lumbar spine disability in October 2001 included radiculopathy and the Veteran appealed that initial rating.  Although the RO characterized the assignment of separate ratings for left and right lower extremity radiculopathy as a grant of service connection, the RO also acknowledged that the already service-connected disability included radiculopathy and that separate ratings were being assigned based on the evidence.  Therefore, the issues as to higher initial ratings for right and left lower extremity radiculopathy have been in appellate status and will be addressed as part of the increased rating claim on appeal.  

The Board finds that all development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  For the entire rating period, degenerative disc disease of the lumbar spine has been manifested by forward flexion to 90 degrees in the thoracolumbar spine.  With repeat testing, the Veteran had pain, weakness and stiffness at 90 degrees flexion; and he had no additional loss of motion in the lumbar spine due to pain, weakness, and stiffness.  The Veteran did not have incapacitating episodes due to degenerative disc disease of the lumbar spine, requiring bed rest prescribed by a physician and treatment by a physician. 

2.  Prior to February 3, 2005, right lower extremity radiculopathy, L5-S1, is manifested by radiation of pain into the right lower extremity and decreased pinprick sensation, and normal motor and reflex examinations.  

3.  Prior to February 3, 2005, the Veteran did not have mild neurological manifestations of lumbar spine degenerative disc disease in the left lower extremity.

4.  From February 3, 2005 to December 18, 2009 right lower extremity radiculopathy, L5-S1, was manifested by radiation of pain into the right lower extremity, decreased vibratory sensations involving all toes without other sensory deficits, normal muscle strength and tone, normal to brisk deep tendon reflexes and normal motor strength.  Right lower extremity neurological symptoms were wholly sensory in nature.
 
5.  From February 3, 2005 to December 18, 2009 left lower extremity radiculopathy, L5-S1, is manifested by radiation of pain into the left lower extremity occurring once every three to four months, decreased vibratory sensation in the toes without other sensory deficits, normal muscle strength and tone, normal to brisk deep tendon reflexes and normal motor strength.  Left lower extremity neurological symptoms are wholly sensory in nature.

6.  From December 18, 2009, right lower extremity radiculopathy, L5-S1, is manifested by moderate to moderately severe sciatica, characterized by radiation of pain into the right lower extremity, decreased sensation in the toes and dorsal area of the foot without other sensory deficits, normal muscle strength and tone, and normal reflex.  Right lower extremity neurological symptoms are wholly sensory in nature.

7.  From December 18, 2009, right lower extremity radiculopathy, L5-S1, is manifested by moderate to moderately severe sciatica, characterized by radiation of pain into the left lower extremity, decreased sensation in the toes without other sensory deficits, normal muscle strength and tone, and normal reflex.  Left lower extremity neurological symptoms are wholly sensory in nature.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.159, 4.71a Diagnostic Code 5242 (2011). 

2.  Prior to February 3, 2005, the criteria for a 10 percent rating for right lower extremity radiculopathy, L5-S1, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8620 (2011).

3.  Prior to February 3, 2005, the criteria for a compensable rating for left lower extremity radiculopathy, L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8620 (2011).

4.  From February 3, 2005 to December 18, 2009, the criteria for an evaluation in excess of 10 percent for right lower extremity radiculopathy, L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8620 (2011).

5.  From February 3, 2005 to December 18, 2009, the criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy, L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8620 (2011).

6.  From December 18, 2009, the criteria for an evaluation in excess of 20 percent for right lower extremity radiculopathy, L5-S1, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8620 (2011).

7.  From December 18, 2009, the criteria for an evaluation in excess of 20 percent for right lower extremity radiculopathy, L5-S1, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8620 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a May 2001 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  A subsequent February 2005 notice letter addressed the current appeal for a higher initial rating, and a March 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While February 2005 and March 2006 notice letters were provided subsequent to the initial adjudication of the Veteran's claim, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that regard, the May 2001 letter addressed the Veteran's original application for service connection.  The RO awarded service connection for degenerative disc disease of the lumbar spine with radiculopathy in October 2001.  Therefore, the May 2001 letter served its purpose in providing VCAA notice and its application is no longer required because the original claim has been "substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, private treatment records, and VA examinations have been associated with the claims file.  The Veteran has not identified any additional treatment records that need to be obtained.   The Board notes specifically that the Veteran was afforded VA examinations in July 2001, February 2005, December 2009, and June 2011 to address his lumbar spine disability.  38 C.F.R. § 3.159(c)(4) (2011).  A January 2010 addendum was also provided in relation to the December 2009 VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and include a physical examination of the Veteran.  The February 2005, December 2009 and June 2011 VA examinations fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disability on his occupational and daily activities.  The Board finds that December 2009 and June 2011 VA examinations substantially comply with the June 2009 Board remand order, as they clearly address the presence of any loss of motion due to pain, incoordination, weakened movement, and fatigability on repeat range of motion testing.  The Board finds, therefore, that VA examinations of record are is adequate for the purposes of adjudication.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In a June 2012 statement, the Veteran's representative contends that the June 2011 VA examination is inadequate because the VA examiner noted limited range of motion due to pain but failed to adequately measure the limitation in degrees.  However, the June 2011 VA examination included range of motion measurements in degrees, and the Veteran was found to have full flexion to 90 degrees with pain, weakness, and stiffness at 90 degrees on repeat testing.  The VA examiner stated that there was no additional loss of range of motion on repeat testing.  These findings are supported by findings from a December 2009 VA examination which noted the presence of pain, weakness, and stiffness at 90 degrees flexion on repeat testing, with no alteration in the Veteran's measured ranges of motion.  In this case, VA examinations clearly show that the Veteran did not have additional limitation of motion in the lumbar spine due to identified pain, weakness, and stiffness.  The degree at which pain was present was at 90 degrees of forward flexion, without additional limitation of motion in the lumbar spine, and this was adequately stated in the VA examination reports.  

The Veteran's representative contends that the June 2011 VA examination is inadequate because, while the VA examiner noted that radiculopathy did not alter range of motion, there were no measurements confirming this statement.  The June 2011 VA findings with regard to range of motion in the lumbar spine show that the Veteran had full flexion and extension in the spine even with consideration of pain on repeat testing, and thus, these measurements adequately confirm that the Veteran's radiculopathy did not affect range of motion in the lumbar spine.  This is also clearly stated in a January 2010 addendum to a December 2009 VA examination.  With regard to the lower extremity findings, the VA examiner assessed the Veteran with moderate to moderately severe radiculopathy.  The examination findings are responsive to the rating criteria which pertain to diseases of the sciatic nerve.  The applicable Diagnostic Codes cited below measure sciatic based on the presence of mild, moderate, or moderately severe paralysis and incomplete paralysis, and not on limitation of motion.  Therefore, the Board finds that additional examination for range of motion testing in the lower extremities in not necessary in this case, and findings on the VA examinations are adequate for rating purposes.  

The Veteran's representative contends that the June 2011 VA examination is inadequate because it failed to address whether the Veteran experienced episodes of intervertebral disc syndrome which have incapacitated him.  However, both December 2009 and June 2011 VA examinations clearly state that the Veteran gets "no incapacitating events" due to his lumbar spine disability.  The Board finds, therefore, that VA examinations of record adequately address the presence of incapacitating episodes, or lack thereof, due to intervertebral disc syndrome. 

The Board upon reviewing VA examination reports, as well as the other evidence on record, finds that they are sufficient to properly adjudicate this matter.  As such, the Board finds that a second remand for a new VA examination is simply not warranted.  VA examinations obtained on remand are responsive to the rating criteria, and are adequate for adjudication.  Additionally, functional loss due to the Veteran's back disability, in particular, as reflected by the evidence of record, has not shown to result in any increase in loss of motion, has been clearly addressed by more recent December 2009 and June 2011 examination reports.  As such, the Board finds that a remand for an additional examination would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the law pertinent to the rating of spine disabilities has changed over the course of the applicable rating period on appeal, and because the Veteran was assigned staged ratings for right and left lower extremity radiculopathy; a staged rating has been considered for all issues on appeal in this case. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id. 

Substantive changes were made twice to the portion of the Rating Schedule that addresses spine disease, including intervertebral disc syndrome, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 -349 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003)).  These changes became effective on September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243).  The most recent revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003. 61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2011).  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine. 

The Board is required to consider the claim in light of both the former and revised schedular rating criteria.  VA's Office of General Counsel has interpreted that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  However, both the old and the new regulations will be considered for the period after the change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002); see also Dudnick v. Brown, 10 Vet. App. 79 (1997).  Thus, the Board must also consider the applicable criteria in effect prior to the most recent amendment. 

Under Diagnostic Code 5293, which was in effect prior to September 23, 2002, a 10 percent evaluation is warranted for intervertebral disc syndrome where the disability is mild; a 20 percent evaluation is warranted where the disability is moderate with recurring attacks; a 40 percent evaluation is warranted where the disability is severe with recurring attacks and intermittent relief; and a maximum 60 percent evaluation is warranted where the disability is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001). 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 
38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

As noted, effective September 23, 2002, VA amended the rating schedule for evaluating intervertebral disc syndrome set out in Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 38 C.F.R. § 4.71a.  Under these rating criteria (renumbered as Diagnostic Code 5243 after September 2003) the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted. If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted. If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted. 

Note 1 to 38 C.F.R. § 4.71a , Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes. 

Diagnostic Code 5292, in effect prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 20 percent evaluation is assigned with moderate limitation of motion, and a 40 percent evaluation is assigned with severe limitation of motion.  Id. 

Diagnostic Code 5295 (lumbosacral strain), in effect prior to September 26, 2003, provides that a 10 percent evaluation is warranted when the disability is productive of characteristic pain on motion, and a 20 percent evaluation is warranted when the disability is productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 maximum percent rating under this code requires that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Effective September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  These later revisions provide a general new rating formula encompassing such disabling symptoms as pain, ankylosis, and limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243.  Under these new regulations, intervertebral disc syndrome, renumbered as Diagnostic Code 5243, may be evaluated under this new general rating formula after September 2003 or under the rating criteria for incapacitating episodes made effective September 23, 2002, as set forth above. 

The revised General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease: 

Under the General Formula, a 10 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2011).  A higher 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011)

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id. 

A July 2001 VA examination shows that the Veteran had slight to moderate tenderness over the entire lumbar spine with radiation into the right buttocks, right anterior thigh, and right posterior calf.  Deep tendon reflexes were equal and adequate.  The Veteran had flexion to 90 degrees, extension to 10 degrees, rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  He was diagnosed with degenerative joint and disc disease of the lumbar spine with radiculopathy.  MRI findings were associated with the examination report, and revealed mild subligamentous disc herniation in the right paramedian plane at the L1-L2 level, mild central canal stenosis, and mild degenerative changes.   

During a February 2005 VA examination, the Veteran reported daily, intermittent low back pain which radiated to the right hip and posterior aspect of the right leg and rarely in the similar distribution on the left.  The Veteran was unable to provide the frequency of his right-sided radicular symptoms; however, left-sided radicular pain was experienced approximately once in three to four months.  The Veteran reported mild right lower extremity weakness.  The Veteran reported that he had not experienced any incapacitating pain episodes.  The Veteran was able to walk unassisted and was essentially unrestricted.  He was able to perform all activities of basic living without help.  He oversaw a ranch and was planning to start a business.  He drove without significant difficulty.  

A neurological examination shows that muscle tone and bulk were normal and symmetric bilaterally.  Strength was 5/5 in the bilateral lower extremities, in both the distal and proximal muscle groups.  Deep tendon reflexes were normal and symmetric throughout, including ankle reflexes.  Sensory examination was significant for decreased vibratory sensations involving all toes.  No other sensory alterations or deficits were noted.  Specifically there was no dermatomal sensory loss or alteration.  The Veteran's gait was normal with some slowing while performing toe and heel walk.  There was no significant difficulty in tandem walk. 

A physical examination of the spine revealed no obvious bony deformities or abnormalities of curvature.  Mild paravertebral spasm was noted.  The Veteran had 90 degrees forward flexion, 20 degrees extension with significant pain noted on extension, 25 degrees lateral flexion bilaterally, and at least 30 degrees rotation bilaterally.  The Veteran did not have pain performing rotational movements, but had slight pain on the extremes of lateral bending.  The Veteran did not repeat flexion or extension maneuvers.  Repetition of lateral bending and rotational movements did not reveal excess fatigability, incoordination, or weakness.  The Veteran was assessed with chronic low back pain with bilateral sciatica (right worse than left), most likely secondary to degenerative disk disease involving the lumbar spine. 

The Board notes a March 2008 Joint Motion for remand indicated that the February 2005 VA examiner failed to fully discuss the effect of the presence of pain in measuring flexion and extension of the lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The February 2005 VA examination does note that there was pain on attempting to extend after flexion and on slight hyper extension.  It was also indicated that there was no pain on rotational movements and slight pain on extremes of lateral bending.  It was indicated that the Veteran did not repeat flexion and extension movements.  The December 2009 and June 2011 VA examinations include a discussion of the Veteran's functional loss due to pain on range of motion testing, and on repeat testing of range of motion testing.  The June 2001 and February 2005 VA examination reports provide findings with regard to the Veteran's reported symptoms as they pertain to his spine and lower extremity radiculopathy, with regard to the reported absence of incapacitating episodes due to spine disease, and the reported effects of his lumbar spine disability on activities of daily living.  The Veteran is competent to describe his observable symptomatology, and the Board finds that the Veteran's reports provided during examination are credible.  Additionally, physical findings other than range of motion findings, provided on examination are probative.  Finally, the Board finds that the neurological examination performed in February 2005 is adequate for rating purposes.  The neurological findings sufficiently address the Veteran's report pain in the lower extremities, and included sensory, motor, and reflex testing.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

During a December 2009 VA examination the Veteran reported chronic back pain.  He had bilateral radiculopathy, but pain was primarily in the right lower extremity.  The Veteran had flare-ups of lumbar spine and leg pain with prolonged standing and walking.  The Veteran had no incapacitating events as prescribed by a doctor due to his lumbar spine disability.  The Veteran was treated with Tylenol and steroid injections.  The Veteran's back disability decreased his ability to participate in sports, recreation, and exercise, and decreased his ability to do chores.  He could not sit longer than 10 to 15 minutes before having to get up and move around.  He could not walk more than 15 to 20 minutes.  The Veteran had some difficulty at work but was able to do his job.  He drove a vehicle for work and had to stop frequently to get out and move around.  

The Veteran had to use his hands and arms to help rise out of his chair.  He had normal gait and posture.  On physical examination, there was no tenderness or muscle spasm.  The Veteran had 90 degrees flexion and 30 degrees extension.  On repeat flexion and extension, the Veteran had pain, weakness and stiffness present at 90 degrees flexion.  He no alteration in range of motion due to pain, weakness and stiffness.  The Veteran had 30 degrees lateral flexion bilaterally, and 30 degrees rotation bilaterally.  The Veteran had positive straight raising bilaterally with sciatic and L5 pain radiating into his buttocks and hips bilaterally.  This was noted as painful radiculopathy.  The Veteran had no loss of sensation, and pain did not go further than his hips.  There was no muscular atrophy or loss of strength in the lower extremities bilaterally.  The Veteran had normal and equal patella and Achilles tendon deep tendon reflexes bilaterally.  MRI findings revealed degenerative changes in the lumbar spine with disc bulge/protrusion.   The Veteran was diagnosed with intervertebral disc syndrome with lumbar spine radiculopathy at L5 to S1 bilaterally.

In a January 2010 addendum the VA examiner clarified that the Veteran's functional loss due to flare-ups of pain resulted in limitations to standing and walking only, as described during examination.  The VA examiner stated that radiculopathy was moderate to moderately severe, and did not alter range of motion in the lumbar spine.  The VA examiner reiterated that the Veteran had pain, weakness, and stiffness at 90 degrees flexion on repeat testing of flexion and extension, but he had no alteration in range of motion. 

On VA examination in June 2011, the Veteran had back pain with radicular pain going into both legs.  He had no incapacitating events due to his lumbar spine disability.  The Veteran reported limiting himself as far as normal daily activities.  The Veteran had decreased his ability to participate in sports, recreation, and exercise, and decreased his ability to do chores.  He could not sit in one space longer than 10 minutes before having to get up and move around.  He could not walk more than 15 to 20 minutes.  The Veteran worked at AAA and drove a vehicle primarily for work.  He did have to stop frequently to move around, but was able to do his job.  The Veteran reported, in regard to unemployability, that he was employed and had no intention of not being employed.  

The Veteran had to use his hands and arms to help rise out of his chair.  He had normal gait and posture.  On physical examination, there was no tenderness or muscle spasm.  The Veteran had 90 degrees flexion and 30 degrees extension.  The Veteran had 30 degrees lateral flexion bilaterally, and 30 degrees rotation bilaterally.  After repetitive motion of his back in all ranges of motion, the Veteran had pain, weakness, and stiffness at 90 degrees flexion.  He did not have fatigue.  Weakness in the Veteran's back did not alter range of motion in the lumbar spine.  The Veteran had positive straight raising bilaterally with sciatic and L5 pain radiating into his calves.  The Veteran had loss of sensation in the right foot dorsal area in the L5 distribution.  There was no muscular atrophy or loss of strength in the lower extremities bilaterally.  The Veteran had normal and equal patella and Achilles tendon deep tendon reflexes bilaterally.  

Private treatment reports dated in June 2001 reflect treatment for back pain and right lower extremity pain and numbness.  There was no evidence of atrophy in the lower extremities and motor strength was 5/5.  Deep tendon reflexes were present and equal.  There was decreased sensation to pinprick in the posterior thigh.  

A June 2005 private treatment report reflects complaints of back pain and right lower extremity pain and numbness.  The Veteran was working full-time as a ranch foreman.  A neurological examination reflects decreased sensation in the right posterior leg.  Sensation was intact on the left.  Deep tendon reflects were present bilaterally.  

Private treatment records dated in 2007 reflect treatment primarily for the cervical spine but note lumbar disc displacement without myelopathy.  The Veteran was employed full time and reported no restrictions to work.

Rating the Lumbar Spine Disability

The Veteran was initially assigned a 10 percent evaluation under Diagnostic Code 5293, which was in effect prior to September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The July 2001 VA examination and MRI evidence reflects mild disc herniation, mild central canal stenosis, and mild degenerative changes.  The Veteran had full flexion, extension limited to 10 degrees, full lateral rotation bilaterally, and full lateral flexion bilaterally.  There was no indication of recurring attacks of intervertebral disc syndrome on examination or elsewhere in the claims file prior to September 23, 2002.  Diagnostic Code 5293, which was in effect prior to September 23, 2002 provides a higher 20 percent evaluation for intervertebral disc syndrome where the disability is moderate with recurring attacks.  For the reasons described above, the Board finds that the Veteran's lumbar spine disability is not shown to be moderate in degree, and the Veteran is not shown to have recurring attacks of intervertebral disc syndrome at any time during the course of this appeal to warrant a higher rating under Diagnostic Code 5293, effective prior to September 23, 2002.

The amended the rating schedule for evaluating intervertebral disc syndrome set out in Diagnostic Codes 5293 and 5243 contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5243.  The Board has considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes.  February 2005, February 2009, and June 2011 VA examinations show that the Veteran denied having any incapacitating episodes of spine diseases.  Incapacitating episodes were not otherwise indicated by prior VA examinations or by the VA treatment records.  The evidence does not reflect incapacitating episodes which required bed rest prescribed by a physician and treatment by a physician secondary to the lumbar spine disability at any time during the rating period on appeal; therefore, a higher evaluation is not assignable under the revised Diagnostic Code 5293 or 5243 for any period.

The Board has considered whether a higher evaluation would alternately be available to the Veteran under Diagnostic Code 5292, applicable in this case both prior to and from September 26, 2003.  Diagnostic Code 5292 assigns a 20 percent evaluation for moderate limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The July 2001 VA examination showed flexion to 90 degrees, extension to 10 degrees, rotation to 30 degrees bilaterally and lateral flexion to 30 degrees bilaterally.  On VA examination in February 2005, forward flexion was to 90 degrees, extension was to 20 degrees with pain, lateral flexion was to 25 degrees bilaterally and rotation was to 30 degrees bilaterally.  The December 2009 and June 2011 VA examinations reflect 90 degrees flexion, 30 degrees extension, 30 degrees left and right lateral flexion, and 30 degrees left and right rotation.  Pain, weakness, and stiffness were present on repeat range of motion testing at the time of December 2009 and June 2011 VA examinations.  Pain, weakness, and stiffness were noted to be present at the end of range of motion, specifically at 90 degrees forward flexion.  The December 2009 and June 2011 VA examinations, however, show that the Veteran had no additional loss of motion due to identified pain, weakness, and stiffness.  Functional limitations due to the Veteran's lumbar spine disability include limitations to sitting for more than 10 minutes and limitations to walking for more than 15 minutes.  With consideration of the Veteran's full range of motion in the lumbar spine, as well as his functional loss due to pain, weakness, and stiffness, which do not result in additional loss of motion, the Board finds that, overall, the Veteran's disability does not more nearly approximate moderate limitation of motion as described for a higher 20 percent evaluation under Diagnostic Code 5292.  Board has fully considered the Veteran's limitations due to pain, weakness, and stiffness in the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Although VA examinations show that the Veteran had pain noted with range of motion testing, as well as weakness and stiffness; the Veteran's pain, weakness, and stiffness are not shown to result in any loss of motion and there was no additional loss of motion on repeat testing.  The Board finds that, therefore, that a higher 20 percent rating is not warranted under Diagnostic Code 5292.  

The Board has considered whether a higher evaluation would alternately be available to the Veteran under Diagnostic Code 5295 for lumbosacral strain, applicable in this case both prior to and from September 26, 2003.  Diagnostic Code 5295 assigns a higher 20 percent evaluation for a disability productive of muscle spasm on extreme forward bending and loss of lateral spine motion, unilaterally in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Physical examinations completed in February 2005 revealed mild paravertebral spasm; however, physical examinations completed during more recent December 2009 and June 2011 VA examinations show that the Veteran did not have muscle spasm present in the lumbar spine.  VA examinations completed in June 2001, February 2005, December 2009, and June 2011 all reflect at least 30 degrees left and right rotation and 30 degrees left and right lateral flexion.  The Board notes, again, that while the Veteran was noted to have the presence of pain, weakness, and stiffness on range of motion testing, December 2009 and June 2011 VA examinations show that pain, weakness, and stiffness did not result in additional loss of motion.  Because the evidence showed only mild muscle spasm in February 2005 with no indication of loss of lateral spine motion in a standing position, and no muscle spasm and or loss of lateral spine motion during more recent December 2009 and June 2011 VA examinations; the Board finds that the Veteran's disability does not more nearly approximate a higher 20 percent under Diagnostic Code 5295 for any period, even with consideration of the Veteran's functional loss due to pain, weakness, and stiffness.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

For the rating period from September 26, 2003, the Board has considered whether a higher rating is warranted under the revised General Rating Formula for Diseases and Injuries of the Spine; however, the lumbar spine disability is not shown to result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis or abnormal kyphosis to warrant a higher 20 percent evaluation for this period.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  December 2009 and June 2011 VA examinations reflect full range of motion in the thoracolumbar spine, with 90 degrees forward flexion, and 240 degrees combined range of motion.  Pain, weakness, and stiffness were noted with repeat range of motion testing, present at 90 degrees flexion, with no additional decrease in range of motion.  The Board finds that forward flexion is shown to be greater than 60 degrees, even with consideration of the Veteran's limitations due to pain, weakness, and stiffness; and combined range of motion was far greater than 240 degrees, even with consideration of the limitations due to pain, weakness, and stiffness.  

VA examinations show that the Veteran had measurable ranges of motion in the spine; he did not have ankylosis of the thoracolumbar spine at any time during the course of this appeal.  A February 2005 VA examination revealed mild paravertebral spasm; however, December 2009 and June 2011 VA examinations show that the Veteran did not have muscle spasm on more recent examinations.  The VA examination reports did not show evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis or abnormal kyphosis; therefore, the Board finds that even with consideration of the Veteran's functional loss, the disability picture does not more nearly approximate the criteria for a higher 20 percent rating under Diagnostic Code 5242, applicable for the rating period from September 26, 2003. See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
 

Separate Rating for Neurological Manifestations

The revised General Rating Formula for Diseases and Injuries of the Spine, applicable from September 26, 2003, contemplates separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  The Board has considered whether separate or higher evaluations are available to the Veteran based on neurological manifestations secondary to his lumbar spine disability during the course of the entire rating period. 

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia. 38 C.F.R. § 4.124a (2011). Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board finds that during the entire appeal period  prior to February 3, 2005, a 10 percent evaluation is warranted for right lower extremity radiculopathy, L5-S1, under Diagnostic Code 8620 based on the Veteran's reports of radiation of pain into the right lower extremity shown on private treatment reports, on a June 2001 VA examination, and on associated MRI findings which revealed mild subligamentous disc herniation in the right paramedian plane at the L1-L2 level.  Because there is objective evidence of neurological impairment in the right lower extremity dating back to at least June 2001, a 10 percent rating is warranted for the entire appeal period prior to February 3, 2005, as ratings under Diagnostic Code 8620 were available prior to the revisions in the General Rating Formula for Diseases and Injuries of the Spine. 

The Board finds that, prior to February 3, 2005, a 10 percent evaluation is not warranted for left lower extremity radiculopathy, L5-S1, under Diagnostic Code 86203.  Prior to February 3, 2005, the Veteran did not have mild neurological manifestations of lumbar spine degenerative disc disease in the left lower extremity to warrant a compensable rating.  While the Veteran reported radiation of pain into the right lower extremity in a June 2001 private treatment report and on VA examination in June 2001, he did not report any left lower extremity symptoms, nor did MRI findings indicate any involvement in the left lower extremity.  For these reasons, the Board finds that a compensable rating is not warranted left lower extremity radiculopathy prior to February 3, 2005.  

Prior to December 18, 2009, the Board finds that a higher 20 percent evaluation is not warranted under Diagnostic Code 8620 for right lower extremity radiculopathy, L5-S1, because the neurological symptoms are not shown to be moderate in degree. See 38 C.F.R. § 4.124a.  June 2001 and June 2005 private treatment reports reflect decreased sensation in the right lower extremity, but the Veteran had normal motor examinations, and reflexes were normal to brisk.  A February 3, 2005 VA examination revealed right lower extremity radiculopathy, L5-S1.  The Veteran reported radiation of pain into the right lower extremity.  A neurological examination revealed decreased vibratory sensations involving all toes without other sensory deficits, normal muscle strength and tone, and normal reflex examinations in the right lower extremity.  Based on these findings, the Board finds that a higher 20 percent evaluation is not warranted for any period prior to December 18, 2001 because the Veteran's right lower extremity neurological symptoms are shown to be wholly sensory and mild in degree.

From February 3, 2005 to December 18, 2009, the Board finds that a higher 20 percent evaluation is not warranted under Diagnostic Code 8620 for left lower extremity radiculopathy, L5-S1, because the neurological symptoms are not shown to be moderate in degree.  See 38 C.F.R. § 4.124a.  A February 3, 2005 VA examination shows that left-sided radicular pain occurred less frequently than right-sided radicular pain, and was experienced approximately once in three to four months.  A neurological examination revealed decreased vibratory sensations involving all toes without other sensory deficits, normal muscle strength and tone, and normal reflex examinations in the left lower extremity.  A June 2005 private treatment reports reflects normal sensation in the left lower extremity, and brisk deep tendon reflexes.  Based on these findings, the Board finds that a higher 20 percent evaluation is not warranted for left lower extremity radiculopathy from February 3, 2005 to December 18, 2009 because the Veteran's left lower extremity neurological symptoms are shown to be wholly sensory and mild in degree.

From December 18, 2009, both right and left lower extremity radiculopathy have been rated as 20 percent disabling.  The Board finds that from December 18, 2009, a higher 40 percent evaluation is not warranted under Diagnostic Code 8620 for either right or left lower extremity radiculopathy, L5-S1, because the neurological symptoms are not shown to approximate moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a.  The Veteran reported sensory symptoms in both the right and left lower extremities during December 2009 and June 2011 VA examinations.  The December 2009 VA examiner noted no indicated of loss of sensation or pain that goes further than the hips.  The June 2011 VA examiner noted that there was no indication of loss of sensation other than on the right foot in the dorsal areas.  On VA examination in February 2005 VA examination, decreased sensation was noted in the toes bilaterally.  VA examinations show that the Veteran had normal reflex examinations, normal muscle tone, and no evidence of muscle atrophy.  

The Board is cognizant of the fact that the December 18, 2009 VA examiner characterized the Veteran's right and left lower extremity as moderate to moderately severe in a January 2010 addendum.  While the VA examiner's assessment has been considered by the Board, his use of the term "moderately severe" is not dispositive in this case.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).  In the present case, from December 18, 2009, right and left lower extremity radiculopathy is manifested by radiation of pain to the left and right lower extremities, and decreased sensation in the toes and feet, and his symptoms are shown to be wholly sensory.  The Board notes, in this regard, that under 38 C.F.R. § 4.124a, when the nerve involvement is wholly sensory, the rating should be at most, the moderate degree.  With consideration of all the evidence of record, the Board finds that from December 18, 2009, the Veteran's right and left lower extremity radiculopathy is moderate in degree and more nearly approximates a 20 percent evaluation under Diagnostic Code 5260.  From December 18, 2009, a higher rating is not warranted under Diagnostic Code 5260.

In reaching the above conclusions, with respect to the Veteran's increased rating claims, the Board has considered all the evidence, lay and medical, as it bears on the criteria pertinent to rating the disabilities.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  In all other instances, the lay evidence has been weighed and considered, along with the medical evidence, to determine the appropriate ratings. 

The Board has not overlooked the Veteran's statements with regard to the severity of his disabilities or specific reports of pain or other limiting factors or limitations of function described.  During VA examinations over the course of the rating period on appeal, the Veteran described his back pain with radiation of pain in the lower extremities.  The Veteran has also provided lay evidence respect to his limitations in activities of daily living or with respect to occupation due to his pain.  He is competent to provide such testimony, and the Board finds that the Veteran's statements with regard to his current pain are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in determining the assigned ratings.  The Veteran's reports of numbness and pain radiating into the lower extremities has also been considered in rating neurological manifestations related to lumbar spine degenerative joint disease. 

Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44   (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id; 38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected lumbar spine disability and bilateral lower extremity radiculopathy.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Higher ratings are available to the Veteran under the current rating criteria; however, as discussed above, the Veteran's disabilities were not of such a severity that a higher evaluation is warranted in this case.  Functional loss due to factors demonstrated such as pain, weakness, and stiffness are clearly addressed by the rating schedule and have been considered by and discussed by the Board in his rating determination above. 

38 C.F.R. § 4.1  specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  VA examinations show that the Veteran works full time currently.  During VA examinations, the Veteran reported that while his disabilities affected his functioning, he was able to perform his current occupation.  The record shows that the Veteran was previously employed full time as a ranch foreman, and February 2009 and June 2011 VA examinations show that the Veteran was employed full time.  The Veteran's present job involved driving, and he had some limitations noted to driving, in that he had to stop occasionally to stretch.  Additionally, the Veteran has reported limitations to walking for more than 15 minutes.  VA examinations, however, indicate that he Veteran did not have other problems with usual activities of daily living, other than the fact that he was limited in doing chores, and in participating in sports, recreation, and exercise.  The Board finds that these limitations are contemplated by his assigned ratings for his lumbar spine disability and associated radiculopathy.  What the Veteran has not shown in this case is that the manifestations of his lumbar spine disability and lower extremity radiculopathy have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, referral for adjudication under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

C.  Conclusion

The preponderance of the evidence is against finding that degenerative disc disease of the lumbar spine warrants a higher rating evaluation at any time during the appeals period.  During the entire appeal period prior to February 3, 2005, the Board concludes that the evidence supports a 10 percent rating right lower extremity radiculopathy, L5-S1.  From February 3, 2005, the preponderance of the evidence is against the claim for an increased rating for right lower extremity radiculopathy, L5-S1.  The preponderance of the evidence is against the Veteran's claim for a compensable rating for left lower extremity radiculopathy, L5-S1, prior to February 3, 2005, and for a higher rating from February 3, 2005.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

An initial evaluation for degenerative disc disease of the lumbar spine, in excess of 10 percent is denied.

Prior to February 3, 2005, a 10 percent rating, but no more, is granted for right lower extremity radiculopathy, L5-S1, subject to the law and regulations governing the payment of monetary benefits. 

An initial evaluation for right lower extremity radiculopathy, L5-S1, in excess of 10 percent from February 3, 2005, and in excess of 20 percent from December 18, 2009, is denied.

An initial compensable evaluation for left lower extremity radiculopathy, L5-S1, prior to February 3, 2005, in excess of 10 percent from February 3, 2005, and in excess of 20 percent from December 18, 2009, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


